IN RE LUIS N. ET AL.*
                           (AC 39953)
                      Lavine, Prescott and Harper, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgments of the
    trial court terminating her parental rights with respect to her two minor
    children. In response to a motion filed by the mother seeking to have
    the children, who were six and seven years old at the time, testify at
    the termination trial, the court ruled that, in lieu of testimony, it would
    invite the children to the courthouse so that they would have an opportu-
    nity to get to know the court and observe the courtroom, and to under-
    stand that the court would be deciding the case, and all counsel agreed
    to the procedure outlined by the court for the meeting. The court made
    no inquiry of the children during the visit, during which one of the
    children spontaneously stated that she would be willing to stay with
    her foster mother or go back to the respondent, and during which the
    children’s guardian ad litem and a visitation supervisor for the Depart-
    ment of Children and Families were present. Following the meeting,
    the court stated on the record what had transpired, and it had the
    guardian ad litem make a statement regarding comments of the children
    during the meeting. Held:
1. The respondent mother could not prevail on her unpreserved claim that
    the trial court violated her right to due process by improperly considering
    evidence that it had gleaned from its ex parte meeting with the children
    in terminating her parental rights: although the record was adequate
    for review, and the claim was of constitutional magnitude and reviewable
    under State v. Golding (213 Conn. 233), any claimed error was harmless,
    as the mother failed to identify any evidence in the court’s memorandum
    of decision that was not presented during the termination trial and to
    identify any facts found by the court, in either the adjudicatory or
    dispositional phase of the trial, that were clearly erroneous; moreover,
    the mother failed to demonstrate that it was plain error for the court
    to consider evidence gleaned from the ex parte meeting with the chil-
    dren, as she did not challenge the court’s findings regarding the reason-
    able efforts to reunify her with her children and her failure to achieve
    a sufficient degree of personal rehabilitation, and did not demonstrate
    any harm and that the failure to reverse the judgments terminating her
    parental rights would result in manifest injustice.
2. There was no merit to the respondent mother’s claim that the trial court
    violated her right to due process by failing to timely canvass her pursuant
    to In re Yasiel R. (317 Conn. 773), which requires a trial court to canvass
    a parent who does not consent to the termination of parental rights
    prior to the start of the termination trial in order to ensure the overall
    fairness of the termination process: although the mother claimed that
    the trial court’s canvass was not timely because it did not occur at the
    start of trial and was done after the termination trial had begun, because
    In re Yasiel R. was not decided until after the commencement of the
    mother’s termination trial, the court could not possibly have canvassed
    her in accordance with that case prior to trial, and there was no dispute
    that the court did canvass the mother in accord with In re Yasiel R.
    during the course of the termination trial; moreover, the mother’s claim
    that the canvass was defective because the court did not inform her
    that it had to be administered before trial started was unavailing, as the
    required canvass did not exist before the commencement of the mother’s
    termination trial.
3. The trial court’s finding that the respondent mother had failed to achieve
    a sufficient degree of personal rehabilitation as would encourage the
    belief that, within a reasonable time, considering the age and needs of
    the children, she could assume a responsible position in their lives was
    supported by clear and convincing evidence; the court’s memorandum
    of decision contained a detailed history of the mother’s pattern of sub-
    stance abuse, including her use of illegal drugs during the termination
    proceedings despite the specific step to refrain from that activity, the
    court found that the mother did not appreciate the negative effect that
    her use of marijuana had on her capacity to meet the needs of the
    children or to keep them safe, and it acknowledged the mother’s love
    for her children and her desire for reunification but found that, although
    the mother had achieved a period of sobriety for approximately six
    months prior to the end of the termination trial, her sobriety was too
    fragile and untested to lead to the conclusion that she would be able
    to tend to the special needs of the children within a reasonable time,
    and that the mother’s desires, however sincere, were insufficient to
    sustain the children and to provide them with a safe, secure, and perma-
    nent environment.
4. The respondent mother could not prevail on her claim that the trial court
    improperly had concluded that the termination of her parental rights
    was in the best interests of the children, the mother having failed to
    identify any factual findings of the court that were clearly erroneous;
    that court was constrained to conclude, given the ages and stages of
    development of the children and their particular educational and emo-
    tional needs, that allowing more time for the mother to become able
    and willing to provide safe, reliable, and attentive care for the children
    would unreasonably relegate the children’s best interests to a level of
    uncertainty, without a valid basis for determining that reunification
    could be achieved within a reasonable time, and the court properly
    concluded that to delay termination of the mother’s parental rights
    would unduly interfere with the children’s access to permanency that
    would enhance their opportunities and potential for healthy devel-
    opment.
            Argued May 31—officially released July 27, 2017**

                            Procedural History

   Amended petitions by the Commissioner of Children
and Families to terminate the respondents’ parental
rights as to their minor children, brought to the Superior
Court in the judicial district of Middlesex, Child Protec-
tion Session at Middletown, where the court, Rubinow,
J., denied the respondents’ motion to present child testi-
mony; thereafter, the matter was tried to the court;
judgments terminating the respondents’ parental rights,
from which the respondent mother appealed to this
court. Affirmed.
 David J. Reich, for the appellant (respondent
mother).
  Frank H. LaMonaca, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
                         Opinion

   LAVINE, J. The respondent mother, B.F., appeals
from the judgments of the trial court terminating her
parental rights in her son, L.N., and daughter, M.N.1 On
appeal, the respondent claims that the court (1) violated
her right to due process by meeting with the children
ex parte, (2) failed timely to canvass her pursuant to
In re Yasiel R.,2 (3) erred by concluding that she had
failed to rehabilitate to the degree that she could not
be restored as a responsible parent within a reasonable
time, and (4) erred by finding that it was in the best
interests of the children to terminate her parental rights
in them. We affirm the judgments of the trial court.
   In a detailed, 120 page memorandum of decision, the
trial court, Rubinow, J., made the following findings
of fact that are relevant to the issues in the present
appeal. L.N., who was born in July, 2008, and M.N., who
was born in June, 2009, came to the attention of the
Department of Children and Families (department) in
February, 2011. The children resided with the respon-
dent, but not their father, S.N., who never married the
respondent. The respondent was overwhelmed caring
for the children, but they remained in her custody until
October 11, 2011, when the department removed them
pursuant to General Statutes § 17a-101g. On October
21, 2011, the court, Hon. William L. Wollenberg, judge
trial referee, sustained the orders of temporary custody
and ordered specific steps for the respondent to assist
her reunification with the children.
   On May 31, 2012, the court, Frazzini, J., adjudicated
the children neglected as to the respondent3 on the
ground that they were exposed to conditions injurious
to their well-being.4 The court ordered the children com-
mitted to the custody of the petitioner, the Commis-
sioner of Children and Families, and ordered new
specific steps for the respondent to facilitate reunifica-
tion. See General Statutes § 46b-129. On December 12,
2012, the petitioner filed petitions to terminate the
respondent’s parental rights in the children and
amended the petitions on September 6, 2013. The peti-
tioner alleged that the department had made reasonable
efforts to locate the respondent and reunify her with
the children but that she was unable or unwilling to
benefit from reasonable reunification efforts. The peti-
tions also alleged that the respondent had failed to
achieve such a degree of personal rehabilitation as
would encourage the belief that within a reasonable
time, considering the ages and needs of the children,
she could assume a responsible position in their lives,
and that termination of her parental rights was in the
best interests of the children.
   Trial on the termination petitions commenced on
November 24, 2014, and continued on approximately
sixteen days until August 3, 2016. The court heard from
approximately nineteen witnesses. On January 15, 2016,
the court appointed Sam Christodlous, an attorney, to
serve as guardian ad litem for the children. On January
29, 2016, Judge Rubinow canvassed the respondent in
accordance with In re Yasiel R., 317 Conn. 773, 795,
120 A.3d 1188 (2015).
   The court found the following facts with respect to
the respondent. She was born in 1989 and was herself
removed from her mother’s care due to neglect. Her
grandmother adopted her when the respondent was ten
years old. Her family history is significant for mental
health issues and alcohol and drug abuse. As a child,
the respondent was beaten, raped, and subjected to
domestic violence; as an adult, she is troubled by memo-
ries of those incidents. In her youth, the respondent
suffered from seizures and received mental health coun-
seling. The respondent left high school in the tenth
grade and has held occasional and temporary employ-
ment at a video game store, an election center, and a
barber shop. She found full-time employment at a laun-
dry service in October, 2013.
   After the department became involved with the fam-
ily, it referred the respondent for in-home services to
address L.N.’s delayed speech and M.N.’s unspecified
developmental issues. The respondent also was
referred to parenting classes with case management
services. Over the next several months, the respon-
dent’s participation in those services was inconsistent.
Moreover, her mental health deteriorated, she was iso-
lated in her apartment, she and the children were
unkempt, and she failed to respond to the children’s
cues for attention. The respondent had difficulty paying
her rent, and a third party with a child was living in
her home. The in-home service providers recommended
that the respondent receive individual therapy and med-
ication management services.
   The respondent was referred to Valarie Williams, a
licensed psychologist, for a clinical assessment. The
respondent’s mental health history included bipolar dis-
order, depression, and post-traumatic stress disorder.
She had a history of insomnia, crying spells, poor con-
centration, mood swings, irritability, aggressive behav-
ior, and poor impulse control. She was taking the
medication Klonopin. The respondent had a limited cir-
cle of friends and was on probation for robbery in the
second degree. Williams diagnosed the respondent with
major depressive disorder and post-traumatic stress dis-
order, and referred her to a psychiatrist.
  The court found that the respondent had a history
of illegal drug use that began when she was thirteen
years old. She had a pattern of using illegal drugs, partic-
ipating in treatment, remaining drug free for a time,
and relapsing, a pattern that persisted during the termi-
nation proceedings and when the respondent was car-
ing for her youngest child, E.T. The department referred
the respondent to Catholic Charities’ Institute for the
Hispanic Family for drug screening and evaluation.
When the respondent was evicted from her home in
the fall of 2011, the department removed the children
from her care. Although the respondent was homeless
for months, she continued to receive department spon-
sored services and had supervised visits with the chil-
dren twice a week.
  Throughout the first six months of 2012, the respon-
dent tested positive for marijuana and cocaine. Williams
discharged the respondent from individual counseling
in June, 2012, because she failed to attend scheduled
therapy sessions and to consult a psychiatrist, as recom-
mended. In June, 2012, Bruce Freedman, a licensed
psychologist, conducted a court-ordered psychological
evaluation of the respondent, which included an assess-
ment of her interaction with the children. Freedman
determined that the respondent’s intelligence is at the
low end of the average range. In September, 2012, the
respondent was referred to Community Renewal Team
to address her mood instability, post-traumatic stress
disorder, and marijuana use.
  By December, 2012, the respondent was living with
V.G., a man with a criminal history involving crimes
of violence, including risk of injury to a child. V.G.
physically abused the respondent. The department rec-
ommended that the respondent engage in domestic vio-
lence prevention services, but she refused. In January,
2013, the respondent was evicted from the apartment
she shared with V.G. and continued to test positive for
marijuana use. Community Renewal Team discharged
her from its services and referred her to the Institute of
Living. The court found no evidence that the respondent
availed herself of the referral to the Institute of Living.
   During the summer of 2013, the respondent was
enrolled in anger management, domestic violence, and
parent education programs at the Family Intervention
Center. By September, 2013, she had attended a three
day per week, three hour per day program where her
substance abuse issues were to have been addressed.
The respondent, however, did not complete the domes-
tic violence and anger management programs, nor did
she engage in the follow-up after substance-abuse
relapse prevention program or individual counseling
that were recommended to her.5
   The respondent had been employed by a salon to cut
hair, but in October, 2013, with help from her cousin, she
obtained employment at a laundry service in another
community, where a man, L.T., was employed. The
respondent worked from 7 a.m. until 3 p.m., Monday
through Thursday, and therefore she claimed that she
was unable to participate in services offered by the
department. In late December, 2013, Freedman con-
ducted a second court-ordered psychological evalua-
tion of the respondent, which also included an
assessment of her interaction with the children. As of
January, 2014, the respondent was still using illegal
drugs and admitted to smoking seven to eight blunts
per day.
  In March, 2014, the respondent moved to the commu-
nity where the laundry service was located to live with
L.T.6 in a two bedroom apartment she had obtained
with the assistance of a cousin and her grandmother.
Although she was no longer receiving counseling, the
department provided her with supervised visits with
the children.
   In August, 2014, the respondent became pregnant
with her third child. In response to advice she received
from her prenatal care provider, the respondent went
to Perspectives Counseling Center and stated that she
needed counseling. She reported a history of sexual
abuse, physical abuse, domestic violence, counseling,
psychotropic medication, and criminal activity. She also
reported that she was in a domestic relationship with
L.T., whom she described as being good and supportive.
Perspectives Counseling Center diagnosed her with a
major depressive disorder and recommended that she
engage in individual and group therapy. Despite telling
her service provider and the department that she had
stopped using illegal drugs as of January, 2014, the court
found that drug tests indicated that in November, 2014,
while she was pregnant, the respondent tested positive
for marijuana use. She tested positive for cocaine use
in December, 2014, and marijuana use in January, 2015.
  In February, 2015, the respondent returned to her
hometown with L.T., after she had obtained a subsidized
two bedroom apartment. The department referred the
respondent to the Wheeler Clinic for substance abuse
and mental health evaluations. Due to her pregnancy,
the respondent was put on bed rest in March, 2015, and
did not engage the recommended services at Wheeler
Clinic.
  In April, 2015, the respondent gave birth to a son,
E.T. Because the respondent used illegal drugs during
her pregnancy, the department became involved with
the ‘‘new’’ family and filed a neglect petition on behalf
of E.T., who remained in the custody of the respondent
and L.T. The respondent’s family and L.T.’s family
helped care for E.T.
   During the last phase of her pregnancy and after E.T.
was born, the department transported L.N. and M.N. to
visit the respondent in her home once a week. The
court found that, under supervision, the respondent
gave appropriate attention to all three of her children.
In May, 2015, the department referred the respondent
to relapse prevention with Catholic Charities, but she
did not utilize those services until November, 2015. On
her own initiative, however, the respondent returned
to Williams for individual counseling. She admitted that
she used cocaine and marijuana in October, 2015, when
she was E.T.’s legal guardian. Hair segment analysis on
December 21, 2015, demonstrated that the respondent
recently had used both cocaine and marijuana. The
respondent continued to test positive for cocaine and
marijuana in 2016, but her segmented hair analyses
conducted on July 28, 2016, demonstrated that she had
been drug free for approximately six months.
  By January 13, 2016, L.T. was no longer living with
the respondent in her subsidized housing.7 She claimed,
however, that he continued to coparent E.T. On January
14, 2016, pursuant to a motion filed by the petitioner,
the court, Woods, J., ordered that E.T. be moved from
protective supervision to committed status.
   The respondent had regular supervised visits with
the children since they were removed from her home
in October, 2011. The court found that the visits were
cordial, involving physical activities, watching movies,
or using a computer to access child appropriate web-
sites. The respondent always brought food, toys, or an
activity to the visits, and neither L.N. nor M.N. wanted
her to leave when the visits ended. The respondent
knew the location of the school the children attended,
but she did not understand the nature or extent of
their special education or behavioral health needs. She
believed that she could provide adequate parental care
for L.N. and M.N., even though she was also responsible
for E.T., because the baby slept most of the time.
  In its memorandum of decision, the court set forth
the elements of General Statutes § 17a-112 (j),8 which
the petitioner was required to prove by clear and con-
vincing evidence to prevail on the petitions to terminate
the respondent’s parental rights in L.N. and M.N. The
court found by clear and convincing evidence that the
department had made reasonable reunification efforts
for the respondent during the adjudicatory period9 and
that she was unable or unwilling to benefit from reunifi-
cation efforts offered by the department.10
   The court also found that the petitioner had demon-
strated by clear and convincing evidence that the
respondent had failed to achieve such degree of per-
sonal rehabilitation as would encourage the belief that
within a reasonable time, considering the age and spe-
cialized needs of the children, she could assume a
responsible position in their lives.11 The respondent’s
failure to achieve statutory rehabilitation, the court
found, was clearly and consistently evident from her
pattern of recurrent substance abuse. Although the
respondent participated to varying degrees in numerous
services and counseling offered, she consistently
returned to using cocaine and marijuana after treat-
ment. The court found that the use of such drugs,
whether in response to stress or for recreational pur-
poses, was highly inconsistent with a parent’s ability
to provide safe, reliable, and consistent parenting in
order to assume a responsible position in the lives of
L.N. and M.N. The respondent’s pattern of treatment,
abstinence, and relapse was particularly evident from
2011 to 2015, and throughout the termination of parental
rights proceedings.
   The court acknowledged that in late 2015, after
returning to individual counseling with Williams, the
respondent reentered substance abuse treatment at
Catholic Charities and at the conclusion of evidence in
the termination of parental rights trial, the respondent
was no longer using illegal drugs. The evidence was
insufficient, however, for the court to conclude that
the respondent had acquired the necessary skills to
maintain abstinence. Her sobriety at the time was too
fragile, too untested, and too unreliable for the court
to infer that the respondent had developed the internal
resources to ensure that she would put the needs of
L.N. and M.N. above her own.
   The court also found that even if, in 2016, the respon-
dent was better able to manage her own life, her prog-
ress was modest and had to be viewed in the context
of a parent whose children were removed from her care
due to her recurrent drug use. The court noted the
respondent’s return to individual counseling, but also
noted her failure to disclose information about her per-
sonal and parental instability, which was likely to lead
to relapse. The court stated that the respondent had
not achieved a degree of insight into her proclivity to
relapse when faced with stress, as would encourage
the belief that she was even capable of learning to fulfil
a responsible role in the lives of L.N. and M.N. The
court concluded that even if, by the first half of 2016,
the respondent had made some progress in recovering
from drug abuse and improving her parenting skills,
‘‘those efforts were too little and too late’’ to meet the
general or particular needs of the children.
   With respect to the children, the court found that
L.N. and M.N., were eight and seven years old, respec-
tively, in 2016. Both of them have extraordinary special-
ized needs that require consistent, reliable attention
from an alert and available parent figure to ensure that
their emotional, educational, medical, and physical
needs are addressed properly. Although the respondent
has expressed love and affection for the children, the
evidence clearly and convincingly established that since
they entered foster care, the respondent rarely
expressed concern over their health, education, and
general well-being as would be expected of a parent.
She provided the children with food and clothing on
occasion, but she had not provided them with medical
care or an adequate domicile since 2011.
  In making its findings and coming to its conclusions,
the court considered the respondent’s complex circum-
stances, including her involvement with men who were
not stable or responsible enough to remain a part of
her household. In view of the respondent’s repeated
relapses into illegal drug use, which is incompatible
with the need for safe custody of school-age children,
and given the need for the department to intervene to
keep E.T. safe when the respondent had no responsibili-
ties to care for L.N. and M.N., the court found that
even if the respondent is capable of caring for E.T., her
progress has been too little too late for L.N. and M.N.
   After finding that the respondent had failed to rehabil-
itate, the court turned to the dispositional phase of
the proceedings to consider the best interests of the
children. The court considered the children’s present
needs for sustained growth, healthy development, well-
being, stability, and continuity of their environment,
along with their need for consistent, structured care by
a responsible parent figure ready, willing, and able to
address their needs.
   The children have lived together in the same foster
home since their earliest years. They enjoy their visits
with the respondent and E.T. Given the children’s ages
and stages of development, and their particular educa-
tional and emotional needs, the court concluded that
to allow more time for the respondent to become able
and willing to provide predictably safe, reliable, and
attentive custodial care for the children would unrea-
sonably relegate their best interests to a level of uncer-
tainty, without a valid basis for determining that
reunification with the respondent can practically be
achieved within a reasonable time. Further delay in the
termination of parental rights proceeding would unduly
interfere with the children’s access to a permanent
placement that will enhance their opportunities for
healthy human growth. The court stated that it had
balanced the respondent’s constitutionally protected
relationship to L.N. and M.N. against the children’s
respective needs for permanency, security, safety, the
opportunity for healthy growth, and consistency in envi-
ronment.
   The court made the following findings as required by
§ 17a-112 (k). The reunification services the department
provided to the respondent and the children were timely
and appropriate. The respondent, however, was not
able to improve her ability to serve as a safe, effective
parent to the children pursuant to the steps ordered for
her. L.N. was three years old at the time the department
removed him from the respondent’s care and eight years
old at the conclusion of the termination proceedings.
M.N. was two years old when she was removed from
the respondent’s care and seven years old when the
termination proceedings ended.
  The court also found that the children were bonded
to one another. They know that the respondent is their
biological mother even though they have lived in foster
care since October, 2011. The children’s emotional ties
to the respondent are based on the regular visits they
have had with her since 2011. L.N. loves the respondent
and is attached to her and E.T. M.N. loves the respon-
dent, but she sometimes indicates that she wishes to
spend time alone with the respondent without L.N. Gen-
erally, both of the children do not want to leave the
respondent at the conclusion of a visit and have
expressed a desire to return to her custody. Neither
child, however, looks to the respondent for ‘‘environ-
mental’’ support.
  The children have lived with their foster mother since
October, 2011, and have close emotional ties to her and
are bonded to her biological children. The children also
have emotional ties to the foster mother’s domestic
partner, whose schedule permits him to take the chil-
dren to services from time to time, while the foster
mother works as a certified medical technician.
  Although the respondent has limited financial
resources, her economic circumstances have not pre-
vented her from maintaining a meaningful relationship
with either child. The court found that the respondent
had lawful employment at a laundry service and benefit-
ted from subsidized housing. The respondent’s deci-
sions about her personal life and her inability or
unwillingness to benefit from reunification efforts, not
economic factors, impeded her ability to develop a
meaningful, parent-like relationship with the children.
The respondent argued that the children’s foster mother
impeded her relationship with the children due to the
foster mother’s inability or unwillingness to give the
children appropriate attention or to attend parent coun-
seling at Klingberg Family Centers. The respondent also
claims that the foster mother did not ensure that L.N.
consistently attended counseling and that M.N. consis-
tently attended therapy. The court did not condone
the foster mother’s inconsistency in transporting the
children to counseling, but it found that her conduct
did not prevent the respondent from maintaining a
meaningful relationship with the children. The court
credited the testimony of the guardian ad litem,
Christodlous, that the foster mother attempted to
involve the respondent in the children’s activities, such
as birthday parties.
   In coming to its conclusion as to the best interests
of the children, the court considered their specialized
needs in the context of the respondent’s response to
reunification efforts and her failure to rehabilitate. The
court fully credited Christodlous’ opinion that termina-
tion was in the best interests of the children, which was
founded on what the court described as his thorough
investigation of the children’s and the respondent’s cir-
cumstances. The court found by clear and convincing
evidence that the respondent had not reached the point
where she could, on a daily basis, meet the best interests
of either L.N. or M.N.
  On November 15, 2016, the court issued a memoran-
dum of decision in which it terminated the parental
rights of the respondent in the children. The court,
Vitale, J., granted the respondent’s application for the
waiver of fees to appeal. The respondent thereafter
appealed.
   Before addressing the respondent’s claims on appeal,
we review the legal framework for deciding termination
of parental rights petitions. ‘‘[A] hearing on a petition
to terminate parental rights consists of two phases: the
adjudicatory phase and the dispositional phase. During
the adjudicatory phase, the trial court must determine
whether one or more of the . . . grounds for termina-
tion of parental rights set forth in § 17a-112 [(j) (3)]
exists by clear and convincing evidence. . . . If the
trial court determines that a statutory ground for termi-
nation exists, then it proceeds to the dispositional
phase. During the dispositional phase, the trial court
must determine whether termination is in the best inter-
ests of the child.’’ (Internal quotation marks omitted.)
In re Elijah G.-R., 167 Conn. App. 1, 18–19, 142 A.3d
482 (2016).
                             I
  The respondent first claims that the court improperly
considered evidence it gleaned from its ex parte meet-
ing with the children without utilizing the due process
protections that are required by Practice Book § 32a-4
and our case law. We disagree.
   The respondent’s claim arises from the following
facts and procedural history. In January, 2016, the
respondent and S.N. expressed an interest in having
L.N. and M.N. testify at the termination of parental rights
trial, but they wanted to protect the children from cross-
examination. Pursuant to Practice Book § 32a-4 (b),12
they filed a joint motion requesting permission for the
children to testify, arguing that the children, ages six
and seven years old at the time, were parties to the
termination proceedings and should be permitted to
testify on their own behalf. The respondent and S.N.
represented that during their respective visits with the
children, the children expressed a desire to live with
the parent with whom they were visiting at the time.
The respondent and S.N. argued that the children’s testi-
mony was crucial in determining the best interests of
the children and, therefore, relevant. On January 15,
2016, before the court ruled on the motion, Alina
Bricklin-Goldstein, attorney for the children, filed a
motion for the appointment of a guardian ad litem.
Counsel for the petitioner, respondent, and S.N. did not
object to the motion, which the court granted. Christod-
lous was appointed guardian ad litem for the children.
  The joint motion for the children to testify came
before the court on March 18, 2016. Before ruling on
the motion, the court described the children as ‘‘very
young’’ and, in lieu of testimony, offered to invite the
children to come to the courthouse to see the court-
room’s physical structure; to meet the court reporter,
the marshal, the clerk, and the judge; and to spend time
on the bench. The court, however, would not hear the
children testify, concluding that it was not in the best
interests of the children to put them in the position
where they were either subject to cross-examination
or where they could infer that something that they said
could determine the outcome. The court stated that it
would not ask the children whether they want to live
with their father or their mother, as it would find no
value from any answer either of the children might give.
   The court asked Christodlous whether he knew the
children well enough to have an opinion as to whether
they would benefit from an opportunity to visit the
court. Christodlous stated that he thought that he knew
the children well enough and: ‘‘I think because the chil-
dren so much want to see what happens in this court,
I don’t think they should necessarily be here during the
hearing, but I do think [it would] be very beneficial for
them to come in, see the courtroom, meet Your Honor,
too. . . . [T]hey understand through their lawyer that
Your Honor makes the decision, no one else does.
They’ve got a good relationship with [Bricklin-
Goldstein], but I do think it would be very beneficial
for them to be able to come into the courthouse to see
the courtroom, to see what Your Honor does, to see
who you are, those kinds of things.’’ He also opined
that it would be beneficial for the children if he and
Bricklin-Goldstein were present, but he did not think
that the respondent and S.N. should be present. The
following colloquy between the court and Christod-
lous transpired:
  ‘‘The Court: If the court inquired of the children only
as to whether they had any questions for the court, do
you think that would suffice in franchising them with
regard to this process without infringing upon what
should be, at their ages and stages of development, as
innocent as is practicable, a perception of reality?
  ‘‘Attorney Christodlous: I think so. I can’t give [a] 100
percent answer on that, but I think so yes, Your Honor.
  ‘‘The Court: Do you know of any therapeutic basis
why the—either child should not be allowed to come
into the courtroom and see what’s going on here?
  ‘‘Attorney Christodlous: I do not, and I personally
believe it would be beneficial for them to be here.’’
   Bricklin-Goldstein stated that coming to the court-
room would be a great experience for the children.
Counsel for the respondent and S.N. stated that their
clients were satisfied with the procedure the court out-
lined. The court inquired of the assistant attorney gen-
eral, Frank H. LaMonaca, whether the department could
bring the children to court at 9 a.m. on April 27, 2016.
LaMonaca suggested that the foster mother could bring
the children to court. The court declined to permit the
foster mother to bring the children to court.
   The court ordered the department to produce the
children at the courthouse on April 27, 2016, and to
take them to the juvenile clerk’s office where they could
be brought to the courtroom by the clerk with the assis-
tance of Bricklin-Goldstein and Christodlous. The judge
would be present at 9 a.m. on that date. The court
further stated that it was ‘‘the court’s expectation that
the children . . . will not be subject to a recording
process; this is not an opportunity for them to give
testimony. If they do have a question for the court, Mr.
Christodlous will be here, and I hope you will accept
his explication of and response [to] what it is they
asked, or what it is they had to say. In the event that
they should create any drawings, as sometimes happens
when kids are in court and are faced with a great big
desk like this and see pens and paper on it, the court
will, of course, save them and make them available to
counsel. But, I do not expect to obtain any testimony.
They won’t be subject to cross-examination. So, even
if they should say something, they won’t be under oath,
and it will not be evidence. Is that satisfactory?’’ No
counsel objected.13
  The court met with the children in the courthouse
on April 27, 2016. When court reconvened later that
morning, the court stated on the record: ‘‘Counsel,
before court commenced today in resolution of the
motions for child testimony that had been filed, the
court had made arrangements to meet with the children
so they would have the opportunity, as you all had
agreed, to get to know the court, to understand that
the court and the court alone would be making the
decision in this case and to observe the facilities, partic-
ularly the courtroom in which the case has been ongoing
for so many years.
  ‘‘This court had the opportunity to observe the chil-
dren interacting with court staff at the child protection
clerk’s office. This court had the opportunity to observe
the children interacting with court staff and with the
[department] visitation supervisor who was present at
the request, I understand, of the children’s counsel and
their guardian ad litem during this process. Several
spontaneous comments were made by the children, by
[L.N.] in particular. I will repeat them only if you request,
but before I do so, there was in the presence of the
court, but not on the record, and the marshal was also
present and the marshal trainee was also present as
was the clerk. I believe the monitor was still in the
room as well.
  ‘‘There was an inquiry of the children related to the
children’s desired outcome in these proceedings pre-
sented by an individual notwithstanding any orders that
had been issued by the court previously to enhance the
court’s opportunity to see the children in as neutral a
setting as possible, and the goal, again, was to enhance
the children’s understanding that the court and the
court alone would be making decisions in this case. I
believe . . . Christodlous could summarize that which
occurred. . . . I don’t attribute any intent on any party.
                          ***
  ‘‘Attorney Christodlous: The children made some
statements which the [department] visitation supervi-
sor did not believe Your Honor heard and repeated
them, the statement directly to Your Honor. He felt—
he was thinking he was assisting, did not [intend] any
harm, but he did repeat the statements, which the chil-
dren had made, and I do not know whether Your Honor
had heard the statements initially made by the children,
but he repeated [them], and I’m quite clear Your Honor
heard what he said . . . because Your Honor indicated
to him that you did not want to hear from him.
   ‘‘The Court: The court did hear all of the comments
that were made by the children in the courtroom. Their
visit in this courtroom was directed at achieving the
one goal I identified, so that they would see the court-
room, have the opportunity to observe the facilities,
and understand the environment in which the case is
being tried. This court made no inquiry of the children
as to what they desire. To the extent the court now has
had the opportunity to observe the children, if that is
not a part—their behavior and their demeanor is not
a part of the report by the guardian ad litem at the
appropriate time during the case, and I rather expect
it will be, I will bring to your attention then that which
I observed. I can do that now if you’d like, but my goal
was not to acquire evidence for the use in the case.
That’s what . . . Christodlous’ presence . . . at the
visit to the courtroom was for, so he can [be] cross-
examined.
  ‘‘It is not that the court attributes no value to what
the children said, the court does not know enough about
these children to place their comments in any context
one way or another. [There have] been sufficient con-
cerns raised throughout the course of the evidence con-
cerning the status of the children and supported by
the court’s observation of their behavior and demeanor
today both in the child protection clerk’s office and in
the courtroom.’’
  The court then directed Christodlous to consider and
investigate the children’s best interests and to inform
the court of his opinion regarding the nature, type, and
scope of a placement environment to address the best
interests of each child in sustained growth, develop-
ment, well-being, continuity, stability, and conduct as
they grow into their preteen and teenage years that will
most likely lead to their success in the community.
Christodlous agreed to do so. The court then asked
whether anyone needed to hear further from the court
regarding its observations of the children. All counsel
responded in the negative.
   On August 3, 2016, Christodlous testified, in relevant
part, as follows: ‘‘I . . . met with the children on six
separate occasions. I met with them at both parents’
homes, at the foster parent’s home, the school, and of
course, here in the court. I have had an opportunity to
sit down and talk to the children as well as [department
personnel] and the [children’s] attorney. I’ve also dis-
cussed this matter with all the attorneys involved in
this matter. I have reviewed all the records that were—
the exhibits which were in the court file. And again, I
did read all the transcripts and prepare that way. I
listened to testimony while here on the case since I
was appointed, and I had questions which were asked
on my behalf by other parties in this matter when they
came up. . . .
   ‘‘[T]he only time the children were in the courtroom,
one of the children actually changed what she had said
earlier to her attorney in my presence. And what she
had said the last time we were here was that she would
be willing to stay with her foster mom or go back to
her parents. I did take that as a sign that she has become
quite comfortable at her foster [parent’s], which sup-
ports what I saw when I was there.’’ On cross-examina-
tion by the respondent’s counsel, Christodlous testified
that M.N. once had expressed that she wished to live
with the respondent, but she also stated that she would
be happy to stay with her foster mother. M.N.’s state-
ment about staying with her foster mother was made
when she was in the courthouse.
   On January 25, 2017, after Judge Rubinow had issued
her memorandum of decision, the respondent filed a
motion for articulation in which she asked the court
‘‘to articulate the legal and factual details of [the court’s]
April 27, 2016 meeting with the two children who are the
subject of this termination proceeding.’’14 The petitioner
objected to the motion for articulation. On February
23, 2017, the court, Olear, J., responded to the motion
for articulation, noting that Judge Rubinow had retired
as a judge of the Superior Court on November 16, 2016.
Judge Olear declined to hold a hearing on the respon-
dent’s motion as a hearing would not provide any infor-
mation that would be sufficient to permit the court
to respond to the motion for articulation. Judge Olear
denied the motion for articulation.15
                              A
  The respondent claims that the court considered evi-
dence it gleaned from its ex parte meeting with the
children in terminating her parental rights in them,
thereby violating her constitutional right to due process.
The respondent did not preserve this claim at trial and
seeks to prevail under State v. Golding, 213 Conn. 233,
239–40, 567 A.2d 823 (1989).16 We will review the claim
because the record is adequate for review and the claim
is of constitutional magnitude. See In re Tayler F., 296
Conn. 524, 553, 995 A.2d 611 (2010) (right to confronta-
tion and cross-examination in civil action grounded in
due process clauses of fifth and fourteenth amend-
ments). The respondent cannot prevail, however,
because she has (1) not identified what, if any, evidence
in the court’s memorandum of decision was not pre-
sented during the termination trial and (2) failed to
identify any facts found by the court, in either the adju-
dicatory or dispositional phase of the trial, that are
clearly erroneous.17 See Manaker v. Manaker, 11 Conn.
App. 653, 656–57, 528 A.2d 1170 (1987) (judge able to
disregard evidence not properly admitted). In other
words, the petitioner has demonstrated that the claimed
error, if any, was harmless.
                            B
   The respondent also claims that it was plain error
for the court to consider evidence it gleaned from its
ex parte meeting with the children.18 The respondent
cannot prevail under the plain error doctrine for the
same reasons that she cannot prevail pursuant to State
v. Golding, supra, 213 Conn. 239–40. See part I A of
this opinion. The respondent has not challenged the trial
court’s findings that the department made reasonable
efforts to reunite her with the children or that she failed
to make sufficient progress toward the fundamental
treatment goal of being a safe and nurturing parent for
the children, and, therefore, failed to achieve a suffi-
cient degree of personal rehabilitation. She also has
failed to identify any clearly erroneous factual finding
relevant to the court’s determination that termination
is in the best interests of the children. In other words,
the respondent has failed to demonstrate harm and that
failure to reverse the judgments terminating her rights
in L.N. and M.N. would result in manifest injustice. See
In re Sydnei V., 168 Conn. App. 538, 563–64, 147 A.3d
147, cert. denied, 324 Conn. 903, 151 A.3d 1289 (2016)
(party claiming plain error must demonstrate error
clear, obvious, and indisputable).
   Although the respondent did not have the opportunity
to cross-examine the children and the department visi-
tation supervisor immediately after meeting with the
children, the court stated on the record what had tran-
spired during the meeting and inquired of the respon-
dent and others whether they wished further
explanation.19 All counsel declined further explanation
by the court. Moreover, the court instructed Christod-
lous to report what transpired at the meeting, including
the spontaneous comment made by one of the children
that was repeated by the department visitation supervi-
sor. The respondent was given an opportunity and did
cross-examine Christodlous.20 The respondent failed to
identify any evidence the court relied upon that was
not presented at trial. The respondent, therefore, cannot
prevail under the plain error doctrine.
                             II
   The respondent’s second claim is that the court vio-
lated her right to due process because, although it can-
vassed her pursuant to In re Yasiel R., supra, 317 Conn.
773 (Yasiel canvass), it did so after the termination of
parental rights trial had begun, and it failed to inform
her that the canvass is to be given at the start of trial.
The claim lacks merit.
   The fallacy in the respondent’s claim is illustrated by
the following timeline. Trial on the petitions to termi-
nate the respondent’s parental rights in L.N. and M.N.
commenced on November 24, 2014. Our Supreme Court
issued its decision in In re Yasiel R., supra, on August
18, 2015; id., 774; more than eight months after trial
commenced. The court could not possibly have can-
vassed her prior to trial because the requirement did
not then exist. There is no dispute, however, that the
court canvassed the respondent in accord with In re
Yasiel R., on January 29, 2016. The respondent claims
that the canvass was defective because the court did
not inform her that the canvass is to be administered
before trial started. The respondent’s claim does not
rise to the level of a due process violation.
   We briefly review the history of our Supreme Court’s
supervisory order regarding the Yasiel canvass. Our
Supreme Court exercised its supervisory authority; see
Practice Book § 60-2; ‘‘to require that a trial court can-
vass a parent who does not consent to the termination
prior to the start of a termination of parental rights
trial, in order to ensure the overall fairness of the termi-
nation of parental rights process.’’ In re Yasiel R., supra,
317 Conn. 776.
   The ‘‘procedural safeguard requiring that a trial court
canvass a parent prior to a termination of parental rights
trial does not substantially decrease any risk of errone-
ous deprivation of her right to family integrity. When
the respondent is represented by counsel, the current
procedures in place adequately protect the respondent
from any claimed constitutional deficiencies.’’ Id., 785.
Our Supreme Court held that a respondent who was
represented by counsel was not constitutionally entitled
to a canvass regarding her trial counsel’s strategy. Id.,
793. Nonetheless, the court recognized ‘‘that the lack
of a canvass of all parents in a parental rights termina-
tion trial may give the appearance of unfairness insofar
as it may indicate a lack of concern over a parent’s
rights and understanding of the consequences of the
proceeding. Therefore, [it] conclude[d] that public con-
fidence in the integrity of the judicial system would be
enhanced by a rule requiring a brief canvass of all par-
ents immediately before a parental rights termination
trial so as to ensure that the parents understand the trial
process, their rights during the trial and the potential
consequences.’’ Id., 793–94. In issuing that order, our
Supreme Court stated that it was ‘‘not convinced that
the trial court’s failure to canvass the respondent consti-
tuted a denial of her right to due process under the
fourteenth amendment to the United States constitu-
tion.’’ Id., 776.
  The respondent argues that the court should have
told her that the canvass was to be given before trial.
We disagree and note that several decisions of this court
have held that failure to give the Yasiel canvass prior
to trial does not require reversal of the judgment termi-
nating parental rights. See In re Sydnei V., supra, 168
Conn. App. 557 (court failed to canvass respondent);
In re Elijah G.-R., supra, 167 Conn. App. 7 (respondent
canvassed after evidence but before judgment ren-
dered); In re Raymond B., 166 Conn. App. 856, 863,
142 A.3d 475 (2016) (respondent canvassed on second
day of trial); In re Leilah W., 166 Conn. App. 48, 58, 141
A.3d 1000 (2016) (respondent canvassed after evidence
concluded but before judgment rendered). Unlike the
present case, trials in those cases, except In re Elijah
G.-R., commenced after our Supreme Court issued In
re Yasiel R.
   ‘‘Although there were some differences in the way
in which the canvasses were conducted in those cases,
this court concluded that the stated purpose underlying
the Yasiel canvass was met even though the respon-
dents were not canvassed prior to the termination trial.
In coming to that conclusion in each case, this court
considered the factors the Yasiel canvass was intended
to address and the actual trials of the subject cases.
This court found . . . that on appeal, the respondents
failed to explain how they were harmed by the timing
of the Yasiel canvass, whether they would have moved
for a new trial or asked that the evidence be opened
and what additional evidence they might offer that
would have made a difference in the trial. The respon-
dents in each case argued only that the timing of the
canvass itself was harmful. . . . Although the trial
court in the present case did not canvass the respon-
dent, she has failed to explain what she did not know
or understand about the termination of her parental
rights without the court’s canvass. She has not
explained what she would have done differently if the
court had canvassed her and how the outcome of the
case would be different. In other words, the respondent
has failed to explain how the court’s failure to canvass
her was harmful per se.’’ (Citation omitted; footnote
omitted.) In re Sydnei V., supra, 168 Conn. App. 567–68.
  The respondent argues that the court failed to inform
her that she could have requested a mistrial or reopened
the evidence because the court did not inform her that
the canvass was to be given before trial began. The
argument defies logic; the Yasiel canvass did not exist
before the respondent’s trial began. Just like the respon-
dent in In re Sydnei V., supra, 168 Conn. App. 567–68,
the respondent has failed to demonstrate how she was
harmed per se by the timing of the Yasiel canvass and
what she would have done differently if the court had
canvassed her before trial began. The respondent has
not pointed to any aspect of the court’s canvass that
was not otherwise in keeping with In re Yasiel R. More-
over, the respondent exercised all of the rights articu-
lated by the Yasiel canvass, i.e., she was represented
by counsel, she testified on her own behalf, and she
cross-examined witnesses. The respondent’s claim,
therefore, fails.
                            III
   The respondent’s third claim is that the court could
not reasonably have concluded that there was clear and
convincing evidence that she had failed to rehabilitate
to the degree that she could not be restored as a respon-
sible parent within a reasonable time. We do not agree.
   ‘‘The trial court is required, pursuant to § 17a-112, to
analyze the [parent’s] rehabilitative status as it relates
to the needs of the particular child, and further . . .
such rehabilitation must be foreseeable within a reason-
able time.’’ (Internal quotation marks omitted.) In re
Shane M., 318 Conn. 569, 585, 122 A.3d 1247 (2015).
‘‘The statute does not require [a parent] to prove pre-
cisely when [she] will be able to assume a responsible
position in [her] child’s life. Nor does it require [her]
to prove that [she] will be able to assume full responsi-
bility for [her] child, unaided by available support sys-
tems. It requires the court to find, by clear and
convincing evidence, that the level of rehabilitation
[she] has achieved, if any, falls short of that which
would reasonably encourage a belief that at some future
date [she] can assume a responsible position in [her]
child’s life. . . . In addition, [i]n determining whether
a parent has achieved sufficient personal rehabilitation,
a court may consider whether the parent has corrected
the factors that led to the initial commitment, regardless
of whether those factors were included in specific
expectations ordered by the court or imposed by the
department.’’ (Citation omitted; internal quotation
marks omitted.) Id., 585–86.
   A court’s conclusion that a parent has failed to reha-
bilitate ‘‘is drawn from both the trial court’s factual
findings and from its weighing of the facts in assessing
whether those findings satisfy the failure to rehabilitate
ground set forth in § 17a-112 (j) (3) (B).’’ (Emphasis in
original.) Id., 587-88. Our review of the court’s ultimate
conclusion ‘‘is one of evidentiary sufficiency, that is,
whether the trial court could have reasonably con-
cluded, upon the facts established and the reasonable
inferences drawn therefrom, that the cumulative effect
of the evidence was sufficient to justify its [ultimate
conclusion]. . . . When applying this standard, we
construe the evidence in a manner most favorable to
sustaining the judgment of the trial court.’’ Id., 588.
   The respondent claims that there is insufficient evi-
dence by which the court could have concluded that
she had ‘‘failed to achieve such degree of personal reha-
bilitation as would encourage the belief that within a
reasonable time, considering the age and needs of the
child, such parent could assume a responsible position
in the life of the child . . . .’’ General Statutes § 17a-
112 (j) (3) (B). She does not, however, claim that any
of the court’s underlying factual findings are clearly
erroneous, which is significant because the court’s fac-
tual findings form the basis of its conclusion that the
respondent has failed to rehabilitate. In her appellate
brief, the respondent emphasizes the relationship that
she has with the children, but she does not mention
the reasons the children were removed from her care.
She did not discuss her mental health issues, her history
of substance abuse, and her lack of good judgment with
respect to male partners. She offered no explanation
for her failure to engage fully in many of the services
offered by the department.
  The court’s memorandum of decision contains a
detailed history of the respondent’s pattern of sub-
stance abuse, including her use of illegal drugs during
the termination proceedings despite the specific step
to refrain from that activity. The court found that the
respondent never came to appreciate the negative effect
the use of marijuana had on her capacity to meet the
needs of the children, to keep them safe, or, in fact, to
keep herself safe. Although the respondent achieved a
period of sobriety for approximately six months prior
to the end of the trial, the court concluded that the
respondent’s sobriety was too fragile and untested to
lead to the conclusion that she would be able to care
for the special needs of L.N. and M.N. within a reason-
able time.
  On the basis of our review of the record, we conclude
that there is clear and convincing evidence to support
the court’s conclusion that the respondent failed to
rehabilitate. The court acknowledged the respondent’s
love for L.N. and M.N., her desire for reunification, and
her wish to have the children live with her and E.T.
We agree with the court that the respondent’s desires,
however sincere, are insufficient to sustain the children
and to provide them with a safe, secure, and permanent
environment. See In re Sydnei V., supra, 168 Conn.
App. 548–49. The court aptly stated that, even if the
respondent is able to care for E.T. and has improved
her parenting skills, that progress is too little and too
late for the children who are the subject of the present
termination of parental rights petitions. We, therefore,
disagree that there is insufficient evidence to support
the court’s conclusion that the respondent failed to
achieve sufficient personal rehabilitation so as to
encourage the belief that she can assume a responsible
position in the lives of the children within a reason-
able time.
                             IV
  The respondent’s last claim is that the court improp-
erly concluded that it was in the best interests of L.N.
and M.N. to terminate her parental rights in them. We
do not agree.
  ‘‘The best interests of the child include the child’s
interests in sustained growth, development, well-being,
and continuity and stability of its environment.’’ (Inter-
nal quotation marks omitted.) In re Shyina B., 58 Conn.
App. 159, 167, 752 A.2d 1139 (2000). This court will
overturn the trial court’s decision that it is in the best
interests of the children to terminate the respondent’s
parental rights in them only if the court’s factual find-
ings are clearly erroneous. In re Daniel C., 63 Conn.
App. 339, 367, 776 A.2d 487 (2001). The respondent has
not identified any findings of the court that she claims
are clearly erroneous.
   The substance of the respondent’s claim is that it is
not in the best interests of the children to terminate
her parental rights because she loves them and they
love her. Her claim is not a new one and, standing alone,
it is insufficient to reverse the judgments terminating
her parental rights. ‘‘[O]ur courts consistently have held
that even when there is a finding of a bond between
parent and child, it still may be in the child’s best interest
to terminate parental rights.’’ (Internal quotation marks
omitted.) In re Luciano B., 129 Conn. App. 449, 480,
21 A.3d 858 (2011); see also In re Rachel J., 97 Conn.
App. 748, 761, 905 A.2d 1271, cert. denied, 280 Conn.
941, 912 A.2d 476 (2006); In re Tyqwane V., 85 Conn.
App. 528, 536, 857 A.2d 963 (2004); In re Ashley S., 61
Conn. App. 658, 667, 769 A.2d 718, cert. denied, 255
Conn. 950, 769 A.2d 61 (2001); In re Quanitra M., 60
Conn. App. 96, 106–107, 758 A.2d 863, cert. denied, 255
Conn. 903, 762 A.2d 909 (2000).
   The court found that, although the children enjoy
visiting with the respondent, given their ‘‘ages and
stages of development, and their particular educational
and emotional needs, [it was] constrained to conclude
that allowing more time for [the] respondent to become
able and willing to provide predictably safe, reliable
and attentive custodial care for [the children] would
unreasonably relegate these children’s best interests to
a level of uncertainty, without any valid basis . . . for
determining that reunification with [her] can practica-
bly be achieved within [a] reasonable period of time
. . . .’’ The court found that to delay termination of
the respondent’s parental rights would unduly interfere
with the children’s access to permanency that will
enhance their opportunities and potential for healthy
human development. We have reviewed the record, con-
sidered the briefs and arguments of the parties, and
agree with the court.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** July 27, 2017, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The parental rights of the respondent father, S.N., in the children also
were terminated. He filed a separate appeal to challenge the termination of
his parental rights in the children. See In re Luis N., 175 Conn. App.           ,
      A.3d      (2017).
   2
     See In re Yasiel R., 317 Conn. 773, 795, 120 A.3d 1188 (2015).
   3
     On August 9, 2012, Judge Frazzini adjudicated the children neglected as
to S.N. on the ground that they were exposed to conditions injurious to
their well-being. The petitioner filed petitions to terminate the parental rights
of S.N. in the children on December 12, 2012. The termination of parental
rights petitions as to both the respondent and S.N. were consolidated for trial.
   4
     The department alleged that the children were exposed to the immediate
risk of physical harm if they remained in the respondent’s care due to her
inadequate supervision of the children and the substandard conditions of
her home. The respondent also was affected by substance abuse, and deterio-
rating mental health and cognitive functioning.
   5
     Given the respondent’s continued drug use, the court declined to credit
any evidence she proffered to establish that she had acquired the coping
skills to deal with environmental changes without relapsing. The court specif-
ically found that the respondent did not acquire those skills because she
did not successfully take part in the Family Intervention Center’s intensive
outpatient services.
   6
     The court found that L.T. had a criminal history of convictions sufficiently
grave to support the inference that the respondent knew the nature and
extent of his unlawful conduct. From 2004 and continuing into 2009, L.T.
had been arrested numerous times for drug possession, drug possession with
intent to sell, criminal possession of a firearm, and violation of probation. He
was sentenced to prison on numerous occasions.
   7
     The respondent admitted that in January, 2016, she knew that L.T. had
been arrested, but she was willing to let L.T. provide care for E.T. She,
however, was unwilling to ask L.T. about ‘‘certain things.’’ The court consid-
ered the implications of the respondent’s ‘‘poor parental judgment’’ in the
context of her overall parenting history.
   8
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘(1) the Depart-
ment . . . has made reasonable efforts to locate the parent and to reunify
the child with the parent . . . unless the court finds in this proceeding that
the parent is unable or unwilling to benefit from reunification efforts . . .
(2) termination is in the best interest of the child, and (3) . . . (B) the child
(i) has been found by the Superior Court . . . to have been neglected,
abused or uncared for in a prior proceeding . . . and the parent of such
child has been provided specific steps to take to facilitate the return of the
child to the parent . . . and has failed to achieve such degree of personal
rehabilitation as would encourage the belief that within a reasonable time,
considering the age and needs of the child, such parent could assume a
responsible position in the life of the child . . . .’’
   9
     The court found that the department’s reunification efforts were reason-
able in view of the respondent’s history of trauma, transience, poor personal
judgment, parenting deficits, and recurrent illegal drug use. Although the
department never engaged the respondent in child abuse treatment services,
the respondent was fully aware of the sexual trauma M.N. sustained when
she was with her father. M.N.’s half-brother, S., a child approximately her
age, sexually assaulted her in 2014. The department was engaged with the
respondent thereafter, but she was never able or willing to focus on M.N.’s
needs to inquire about access to family therapy for the sexual trauma.
   10
      The court found that the respondent was unable or unwilling to benefit
from the many services provided by the department. She failed to take
advantage of individual counseling provided by Williams and was discharged
for noncompliance. Although the respondent knew that she was not to use
illegal drugs and that she was subject to random drug tests, she consistently
respondent had a poor attendance record at peer support group sessions for
drug treatment, and she failed to attend scheduled medication management
appointments. Her drug use was refractory to treatment, which resulted in
time limited periods of sobriety that are inconsistent with the functional
benefits of valid, appropriate reunification services. The respondent began,
but did not complete, parenting classes with the Hispanic Health Council.
On occasion the respondent cooperated with mental health medication
management, but her depression and behavioral issues remained unresolved
and intact. The court found that the respondent’s inability or unwillingness
to benefit from all of the services and treatment provided only to relapse
into drug use, constitutes behavior that is inimical to that of a parent who
is able or willing to learn from what she has been taught.
   11
      The court made the following findings with respect to L.N. and M.N.
Both of the children suffer from eczema and asthma.
   During his first days in foster care, L.N. had tantrums and engaged in
sexualized behaviors with M.N. Because he was not toilet trained, L.N.’s
entry into day care was delayed until he was three and one-half years old.
In addition to his sexualized behavior, L.N. exhibited signs of having been
traumatized, e.g., smearing feces and urinating on himself. He had difficulty
in school and in his foster home, had tantrums, and cried in ways that
were inappropriate for a five and one-half year old. He was defiant and
oppositional. In June, 2014, L.N. was assessed at the Klingberg Family Cen-
ters because his oppositional and defiant behaviors had continued. He was
diagnosed with generalized anxiety disorder, symptoms of hyperactivity,
sleep problems, fears, and an inability to concentrate. He received therapy
and gradually was able to sit still for longer periods of time in school. He
failed to make academic progress, however. Given his specialized behavior
needs, the department arranged for his school to conduct a pupil planning
and placement team meeting for him, which led to his receiving special
education services.
   M.N. has special emotional needs due to her history of sexual trauma.
She received therapy at Klingberg Family Centers, where she exhibited fear;
physical and verbal aggression toward others; difficulty with fine motor
skills, sitting still, paying attention, and concentrating; and learning chal-
lenges. M.N. also intentionally urinated on herself at school, which is consis-
tent with trauma. She was diagnosed as a child victim of sexual abuse. She
received therapy and was taught relaxation skills appropriate to her age.
Despite improvement over the years, M.N. had a very difficult time in school.
She struggled to stay on task and was removed from class due to her
behavioral issues. She consistently stated that she did not trust S., who had
sexually assaulted her, and that she did not want to be near him. Her
specialized emotional needs require that her caregivers identify and adhere
to a designated and appropriate safety plan to prevent M.N. from being
victimized again.
   12
      Practice Book § 32a-4 provides in relevant part: ‘‘(b) Any party who
intends to call a child or youth as a witness shall first file a motion seeking
permission of the judicial authority. . . .
   ‘‘(d) The judicial authority with the consent of all parties may privately
interview the child or youth. Counsel may submit questions and areas of
concern for examination. The knowledge gained in such a conference shall
be shared on the record with counsel and, if there is no legal representation,
with the parent.’’
   At the court’s request, the respondent and S.N. submitted questions to
be asked of the children.
   13
      The court then denied the motion for the children to testify.
   14
      The respondent asked the court to articulate: (1) the legal basis of its
March 18, 2016 order directing the petitioner to have the children present
in the courthouse to meet with the judicial authority, particularly in light
of the court’s having denied the joint motion for the children to testify; (2)
the purpose of the court’s meeting with the children as it relates to the
termination trial; (3) why the attorneys for the parents were excluded from
the meeting when a representative of the department and the children’s
attorney and guardian ad litem were present; (4) what the children, court,
and others in the room said or did during the meeting; and (5) what the
court learned about the children as a result of the meeting that was new
information or information that supported the evidence or contradicted the
evidence admitted at trial.
   15
      On March 6, 2017, the respondent filed a motion for review of the trial
court’s denial of her motion for articulation. This court granted the motion
for review but denied the relief requested.
   16
      ‘‘[A respondent] can prevail on a claim of constitutional error not pre-
served at trial only if all of the following conditions are met: (1) the record is
adequate to review the alleged claim of error; (2) the claim is of constitutional
magnitude alleging the violation of a fundamental right; (3) the alleged
constitutional violation . . . exists and . . . deprived the [respondent] of
a fair trial; and (4) if subject to harmless error analysis, the [petitioner] has
failed to demonstrate harmlessness of the alleged constitutional violation
beyond a reasonable doubt.’’ (Emphasis in original; footnote omitted.) State
v. Golding, supra, 213 Conn. 239–40, as modified in In re Yasiel R., 317
Conn. 773, 781, 120 A.3d 1188 (2015).
   17
      For this reason, we will not engage in an analysis under Mathews v.
Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), as urged by
the respondent.
   18
      ‘‘[The plain error] doctrine, codified at Practice Book § 60-5, is an
extraordinary remedy used by appellate courts to rectify errors committed
at trial that, although unpreserved, are of such monumental proportion that
they threaten to erode our system of justice and work a serious and manifest
injustice on the aggrieved party. [T]he plain error doctrine . . . is not . . .
a rule of reviewability. It is a rule of reversibility. That is, it is a doctrine
that this court invokes in order to rectify a trial court ruling that, although
either not properly preserved or never raised at all in the trial court, nonethe-
less requires reversal of the trial court’s judgment, for reasons of policy.
. . . In addition, the plain error doctrine is reserved for truly extraordinary
situations [in which] the existence of the error is so obvious that it affects
the fairness and integrity of and public confidence in the judicial proceedings.
. . . Plain error is a doctrine that should be invoked sparingly. . . . Implicit
in this very demanding standard is the notion . . . that invocation of the
plain error doctrine is reserved for occasions requiring the reversal of the
judgment under review. . . . [Thus, an appellant] cannot prevail under [the
plain error doctrine] . . . unless he demonstrates that the claimed error is
both so clear and so harmful that a failure to reverse the judgment would
result in manifest injustice. . . .
   ‘‘[Our Supreme Court has] clarified the two step framework under which
we review claims of plain error. First, we must determine whether the trial
court in fact committed an error and, if it did, whether that error was indeed
plain in the sense that it is patent [or] readily discernible on the face of a
factually adequate record, [and] also . . . obvious in the sense of not debat-
able. . . . [T]his inquiry entails a relatively high standard, under which it
is not enough for the [respondent] simply to demonstrate that his position
is correct. Rather, [to prevail] the party [claiming] plain error [reversal]
must demonstrate that the claimed impropriety was so clear, obvious and
indisputable as to warrant the extraordinary remedy of reversal. . . .’’ (Inter-
nal quotation marks omitted.) In re Sydnei V., 168 Conn. App. 538, 562–64,
147 A.3d 147, cert. denied, 324 Conn. 903, 151 A.3d 1289 (2016).
   19
      See Practice Book § 32a-4 (d) (judicial authority with consent of all
parties may privately interview child and knowledge gained in such confer-
ence shall be shared on record with counsel).
   20
      We further note that the court’s prompt report to the parties and their
counsel is consistent with Rule 2.9 (b) of the Code of Judicial Conduct,
which provides, ‘‘[i]f a judge inadvertently receives an unauthorized ex parte
communication bearing on the substance of a matter, the judge shall make
provision promptly to notify the parties of the substance of the communica-
tion and provide the parties with an opportunity to respond.’’ The court
gave the respondent an opportunity to respond but neither she nor her
counsel chose to do so.